Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kochen (DE 10 2011 086 127 A1), see attached machine translation.
	Regarding claim 1, Kochen (Figures 1-4; paragraphs [0056-0068]) teaches a head tube apparatus for manipulating a steering axis angle in a bicycle head tube, the apparatus comprising: a reversible bearing plate (bearing mounts 52) comprising a first side, a second side  opposite the first side, and a bearing plate bore (101; Fig. 3 Annotated); wherein the reversible bearing plate further comprises an annular protrusion (102; Fig. 3 Annotated) situated within the bearing plate bore, a first annular space (bearing surfaces 70) between the annular protrusion and the first side, and a second annular space (100; Fig. 3 Annotated) between the annular protrusion and the second side; wherein a pair of the reversible bearing plates are employed together as components of a headset (bicycle headset 32).

    PNG
    media_image1.png
    708
    499
    media_image1.png
    Greyscale

	Regarding claim 2 Kochen (Figures 3 and 4) further teaches that the bearing plate bore is at the center of the reversible bearing plate.
	Regarding claim 3, Kichen (Figures 3 and 4) further teaches that the bearing plate bore is offset from the center of the reversible bearing plate by an offset distance (when bearing mount 50 is inserted), and the second annular space is angled with respect to the second side.
	Regarding claim 6, Kochen (Figures 1-4; paragraphs [0056-0068]) teaches a method for changing the steering axis of a bicycle, comprising:Prater, Jim providing a head tube apparatus for manipulating a steering axis angle in a bicycle head tube to a user, the head tube apparatus comprising: a reversible bearing plate (bearing mounts 52) comprising a first side, a second side opposite the first side, and a bearing plate bore (101; Fig. 3 Annotated); wherein the reversible bearing plate further comprises an annular protrusion (102; Fig. 3 Annotated) situated within the bearing plate bore, a first annular space (bearing surfaces 70) between the annular protrusion and the first side, and a second annular space (100; Fig. 3 Annotated) between the annular protrusion and the second side; installing a first reversible bearing plate in a first head tube end as a component of a headset; installing a second reversible bearing plate in a second head tube end as a component of a headset (bicycle headset 32).
	Regarding claim 7, Kochen (Figures 3 and 4) further teaches that the bearing plate bores of both the first reversible bearing plate and the second reversible bearing plate are centered on the central axes of each plate.
Allowable Subject Matter
Claims 4, 5, and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTo-892 form teach adjustable head angle bicycles of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611